Matter of DeNobile v Panetta (2018 NY Slip Op 07723)





Matter of DeNobile v Panetta


2018 NY Slip Op 07723


Decided on November 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-03852
 (Index No. 604199/14)

[*1]In the Matter of John DeNobile, etc., et al., respondents,
vThomas Panetta, etc., et al., appellants.


Garfunkel Wild, P.C., Great Neck, NY (Leonard M. Rosenberg and Dayna B. Tann of counsel), for appellants.
Knuckles, Komosinski & Manfro, LLP, Elmsford, NY (John E. Brigand of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to disqualify the law firm of Nixon Peabody LLP, from representing Thomas Panetta and Thomas Panetta M.D. Vascular Surgery, PLLC, in an arbitration proceeding, Thomas Panetta and Thomas Panetta M.D. Vascular Surgery, PLLC, appeal from an order of the Supreme Court, Nassau County (Jack L. Libert, J.), entered March 29, 2017. The order denied the motion of Thomas Panetta and Thomas Panetta M.D. Vascular Surgery, PLLC, pursuant to CPLR 7503(b) to permanently stay the arbitration proceeding insofar as asserted against them.
ORDERED that the order is affirmed, with costs.
We agree with the Supreme Court's determination to deny the motion of Thomas Panetta and Thomas Panetta M.D. Vascular Surgery, PLLC, pursuant to CPLR 7503(b) to permanently stay the subject arbitration proceeding insofar as asserted against them, as their participation in the arbitration process without a reservation of rights manifested a preference inconsistent with the subsequent effort to stay arbitration (see Matter of Allstate Ins. Co. v Khait , 227 AD2d 551; Matter of Carbone/Orrino Agency [Carbone] , 210 AD2d 221).
SCHEINKMAN, P.J., MASTRO, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court